 


110 HR 182 IH: To Encourage Alternatively fueled vehicle Manufacturing up for Energy Independence Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 182 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Ms. Zoe Lofgren of California introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Internal Revenue Code of 1986 to impose an excise tax on automobiles sold in the United States that are not alternative fueled automobiles, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the To Encourage Alternatively fueled vehicle Manufacturing up for Energy Independence Act of 2007 or the TEAM up for Energy Independence Act. 
2.FindingsThe Congress finds that— 
(1)Climate change threatens the security and stability of our planet. The temperature of the Earth is increasing at a rate unseen in modern times. The rate of warming has been nearly 3 times the century-long average since 1970. 
(2)Climate forecasters predict that if greenhouse gases continue to accumulate in the atmosphere at the current rate, temperatures will rise dramatically, weather patterns sharply shift, ice sheets shrink, and sea levels will rise. 
(3)Climate scientists agree that human activities are the driving force behind the rise in global temperatures. Smokestacks and automobile emissions have been primary contributors of carbon dioxide and other heat-trapping gases that significantly contribute to the warming trend. 
(4)In addition to the alarming data about climate change, rising gas prices and instability in oil producing regions have reinforced the need for the United States to secure our energy independence, and make progress by developing and distributing alternatively fueled vehicles. 
(5)Alternative fueled cars can lessen the impact of climate change, and help provide for the stability and safety of the world. 
(6)Biodiesel helps to provide hope that our country can achieve sustainable energy independence and combat the effects of global warming. 
(7)Vehicles which utilize E–85 ethanol fuel could reduce our usage of petroleum fuels by up to 40 percent. 
(8)Currently, there are just 6,000,000 E–85 capable vehicles on United States roads, compared to approximately 230,000,000 gasoline and diesel fueled vehicles. 
(9)Just 993 fueling stations in the United States currently provide E–85 fuel, accounting for less than one percent of fueling stations. Only 635 retail pumps currently provide consumers with biodiesel fuel. 
(10)Congress must do more to make alternative fueled vehicles practical and accessible to everyone. 
3.Excise tax on automobiles sold in United States that are not alternative fueled automobiles 
(a)In generalPart I of subchapter A of chapter 32 of the Internal Revenue Code of 1986 is amended by inserting before section 4064 the following new section: 
 
4061.Automobiles that are not alternative fueled automobiles 
(a)Tax imposed 
(1)In generalThere is hereby imposed on the 1st retail sale of each passenger automobile sold by the manufacturer, producer, or importer thereof a tax in the amount of the applicable percentage of the price for which so sold. 
(2)Exception for alternative fueled automobilesParagraph (1) shall not apply to any alternative fueled automobile. 
(b)Applicable percentageFor purposes of subsection (a), the applicable percentage shall be determined in accordance with the following table: 
 
 
Passenger automobiles sold in calendar year:The applicable percentage is: 
 
20075 percent. 
200810 percent. 
200920 percent. 
201040 percent. 
2011 or thereafter80 percent. 
(c)DefinitionsFor purposes of subsection (a)— 
(1)Passenger automobileThe term passenger automobile has the meaning given such term by section 32901(a)(16) of title 49, United States Code, except that such term includes in the case of each automobile parts or accessories therefor sold on or in connection therewith or with the sale thereof. 
(2)Alternative fueled automobileThe term alternative fueled automobile means an alternative fueled automobile, as defined by section 32901(a)(2) of title 49, United States Code, that uses a fuel that has greenhouse gas emissions less than 80 percent of those from petroleum-derived transportation fuel, calculated over the full fuel cycle (as weighted by global warming potential and using the emissions per kilowatt-hour from a natural gas combined cycle power plant as the basis for crediting any electricity co-produced with the transportation fuel). 
(3)Application of section 32901 of title 49Section 32901(a) of title 49, United States Code, shall be applied— 
(A)in paragraph (3)— 
(i)by substituting 10,000 pounds for 6,000 pounds in subparagraph (A) thereof, and 
(ii)without regard to subparagraph (B) thereof, and 
(B)in paragraph (16)(B) by substituting 10,000 pounds for 6,000 pounds.. 
(b)Conforming amendments 
(1)The heading for part I of subchapter A of chapter 32 of such Code is amended to read as follows: 
 
INon-Alternative Fuel Vehicles and Gas Guzzlers. 
(2)The item in the table of parts for subchapter A of chapter 32 of such Code relating to part I is amended to read as follows: 
 
 
Part I. Non-Alternative Fuel Vehicles and Gas Guzzlers.. 
(3)The table of sections for part I of subchapter A of chapter 32 of such Code is amended to read as follows: 
 
 
Sec. 4061. Automobiles that are not alternative fueled automobiles.. 
(c)Effective dateThe amendments made by this section shall apply to automobiles sold after December 31, 2006. 
4.Use of funds from tax 
(a)Refueling infrastructure grantsThe Secretary of Energy shall obligate such sums as are available in the trust fund to make grants to fueling stations owned by entities which own or control 10 or fewer such businesses for alternative fuel refueling infrastructure projects, including new dispensing facilities and additional equipment or upgrades and improvements to existing refueling sites for alternative fuel vehicles. 
(b)Trust fund 
(1)EstablishmentThere is established in the Treasury of the United States a trust fund. The trust fund shall consist of such amounts as are deposited into the trust fund under paragraph (2) and any interest earned on investment of amounts in the trust fund, and may be used only for the purposes described in subsection (a). 
(2)Source of fundsThe Secretary of the Treasury shall deposit into the trust fund all amounts collected pursuant to the tax imposed under section 4061 of the Internal Revenue Code of 1986, as added by section 3of this Act. 
(c)DefinitionsFor purposes of this section— 
(1)the term alternative fuel means an alternative fuel, as defined in section 301(2) of the Energy Policy Act of 1992 (42 U.S.C. 13211(2)) that has greenhouse gas emissions less than 80 percent of those from petroleum-derived transportation fuel, calculated over the full fuel cycle (as weighted by global warming potential and using the emissions per kilowatt-hour from a natural gas combined cycle power plant as the basis for crediting any electricity co-produced with the transportation fuel); 
(2)the term E–85 fuel means a transportation fuel consisting of 85 percent ethanol and gasoline; and 
(3)the term trust fund means the trust fund established under subsection (b). 
5.Information disclosure related to alternative fueled automobilesSection 3 of the Automobile Information Disclosure Act (15 U.S.C. 1232) is amended by redesignating subsections (b) through (h) as subsections (c) through (i), respectively, and inserting after subsection (a) the following: 
 
(b)whether such automobile is an alternative fueled automobile (as defined in section 32901(a)(2) of title 49, United States Code) and the type or types of fuel on which the automobile is capable of operating;. 
 
